Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Restriction
Applicants’ election without traverse of Group I (claims 14-27) in the reply filed on 25 May 2022 is acknowledged.  Applicants’ election with traverse of the species of applying actinic light curable dipped gel, applying powder, repeating, then exposing to light (claim 24) in the reply filed on 25 May 2022 is acknowledged.  The traversal is on the ground(s) that the searches are common for all four species which differ in the order that the steps are taken.  Thus there is no additional burden.  The Examiner does not show separate inventive efforts by inventors. The searches for one field would most likely result in finding art pertinent to the other three species.  This is not found persuasive because each species is directed to a different order of steps wherein exposing to radiation can occur before or after application of a powder and before or after repeating the coating steps.  Therefore a search for one order of operation would not necessarily result in the other orders of operations. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
The instant application is a Division of Application 16/108091 (currently abandoned) filed 21 August 2018.  Claims 14-28 are currently pending.  Claims 1-13 are cancelled.  Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.  Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 May 2022.  Claims 14-27 are examined on the merits within.

Claim Objections
3.	Claim 18 is objected to because of the following informalities: “styrene polymer” is repeated twice.  Appropriate correction is required. 

4.	Claim 20 is objected to because of the following informalities: “selected from the group consisting a metal” should instead recite “selected from the group consisting of a metal”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 14 recites the limitation "the actinic light curable dip gel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

8.	Claim 22 recites the limitation "the mean particle size of poly(methyl methacrylate) particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

9.	Claim 22 is unclear as to whether the poly(methyl methacrylate) particles are an additional component added to the formulation in addition to the film forming resin, (meth)acrylate  monomer, and photoinitiator or if it is further describing the poly(C1-C12 alkyl(methacrylate) polymer.  Clarification is requested.  

Claim Rejections – 35 U.S.C. 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 14-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan (U.S. Patent Application Publication No. 2015/0224045) in view of Hong (KR20090094714A).  
	Doan teaches radiation curable nail coatings comprising a photochemical system including a photoinitiator, a polymeric material including a urethane oligomer, and a (meth)acrylate monomer.  See paragraph [0017]. A base coat can be applied prior to applying the radiation curable nail material.  See Figure 1. Colorants that can be used include titanium dioxide, calcium and aluminum lakes, mixed metallic oxides, titanium dioxide coated mica platelets, etc.  See paragraph [0100].  The coating is applied, cured with a radiation source, and then can be reapplied.  See Figure 1 and claim 20. 
	Doan does not teach application of a powder after application of the gel.  
	Hong teaches methods for producing high density gel for nail art capable of gradation, embossing and stereoscopic expression by mixing an acrylic powder and a gel.  See page 1, paragraph 2.  Hong teaches that a gel and powder combination can first be applied to the nail followed by powder and pigment application.  The composition is then cured using a UV lamp.  See page 2, paragraph 2.  Hong teaches that to add various colors, powder and a small amount of pigment may be added to the base gel or to the acrylic color powder.  See page 3, paragraph 1.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply the colorant as a powder after application of the gel to form a gradient nail polish.  One would have been motivated, with a reasonable expectation of success, because Hong specifically teaches adding colorant to acrylic powders that can be applied after the gel coating.  It would have been well within the purview of the skilled artisan to use crosslinked acrylic powder because acrylates are known to be effective in nail compositions when crosslinked, as taught by Doan (See paragraph [0003]).  It would have been well within the purview of the skilled artisan to formulate the powder particles in spherical shape to create uniformity for optimal color delivery.    

12.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan (U.S. Patent Application Publication No. 2015/0224045) in view of Hong (KR20090094714A) as applied to claims 14-21 and 23-24 above and further in view of Weisberg et al. (U.S. Patent No. 4,626,428).
	Neither Doan or Hong teach a polymethylmethacrylate with a particle size of less than 100 microns.  
	Weisberg et al. teach applying a protective acrylic coating to nails by applying a slow curing cyanoacrylate glue, applying a powdered polymethacrylate ester, and applying acrylic monomers after curing.  See abstract.  The polymethacrylate ester is preferably a polyethylmethacrylate or copolymers of ethyl methacrylate with methylmethacrylate with a particle size of 60 mesh to 325 mesh.  See column 7, lines 51-68.  This reads on values of 250-44 microns.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a polymethylmethacrylate with a particle size of less than 100 microns in the composition of Doan because Weisberg et al. teach polymers of methylmethacrylate are known to be effective in curable nail coatings and decreasing the particle size improves the purpose of the invention. 

Conclusion
13.	No claims are allowed at this time.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615